        Case 1:18-cr-00032-DLF Document 382-1 Filed 03/16/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA

              v.

 CONCORD MANAGEMENT                                Criminal No. 18-CR-32 (DLF)
 AND CONSULTING LLC, and
 CONCORD CATERING,


                                Defendants.


                                           ORDER
       This matter comes before the Court upon the motion of the United States seeking leave to

file an ex parte, in camera, classified addendum to the Government’s Motion to Dismiss Concord

Defendants. For good cause shown, the Government’s motion is GRANTED and it is hereby

       ORDERED that the Government may file, through the Classified Information Security

Officer, an ex parte, in camera, classified addendum to its Motion to Dismiss Concord Defendants.




Date                                                DABNEY L. FRIEDRICH
                                                    UNITED STATES DISTRICT JUDGE
